Mr. President, before beginning my statement on behalf of the delegation of the Dominican Republic I should like to express in this General Assembly the great sorrow which overwhelms the Government and people of the Dominican Republic at the tragedy which our sister Republic of Honduras is living through. Honduras which; in this period of its history, is making extraordinary efforts to achieve progress on the road towards development, at this time suddenly has to face the violent forces of destiny. There has been practically total destruction as though an apocalyptic hand wanted to plunge it into despair. But that is why we are all here, the sister republics of Honduras, meeting in this international forum so that we may here raise our voices and help in an effective manner the families which are at this time living through terrible anxiety. We express our solidarity with and condolences to Honduras.
15.	The Dominican Republic, which takes pride in being one of the founding Members of the United Nations, has always paid its tribute of faith to the principles of the Organization, which have opened tip new horizons for an international legal order, the structure of whirs > as since its establishment resisted the onslaughts on the circumstances of life of peoples, is pleased to extend to the President of the General Assembly, Mr. Abdelaziz Bouteflika, our most cordial good wishes on his election, through the unanimous will of the countries represented here, to allow him to preside over this session and to guide us with his well-known experience and wisdom in the tasks which await us.
16.	We know very well that, as well as having eminent qualifications, he is a patriot determined to bring about the progress of Algeria so as to maintain in the forefront the prestige which it enjoys as a country which loves peace and independence, which has outstanding virtues and is concerned to see that the ideals and principles of the Charter will also contribute to the rule of peace and brotherhood among all peoples. Thus, our delegation is aware that your enlightened mind will assist us to find during this session the most correct solutions to the problems that we shall be dealing with under our agenda, and thus to fulfill the objectives laid down in San Francisco when the United Nations came into being.
17.	Mr. President, we are certain that you too represent the continuity of that humanistic and universalist philosophy which has been represented here so brilliantly by Mr. Leopoldo Benites, an illustrious son of Ecuador, a man whose impact is already continental and universal.
18.	In the course of the year that has elapsed between the twenty-eighth and twenty-ninth sessions of the General Assembly, there have been negative international events which we have had to deplore and which have had repercussions on our Organization, the guiding genius in which the peoples that created it entrusted their major objectives for peace and universal solidarity.
19.	Yet it is those very events which put to the test the principles of the Charter and the complicated mechanisms available for the attainment of the fundamental objectives. For that reason we must recognize that we must also be convinced that there have been positive events on which the task of the United Nations is nourished.
20.	We must have the hope that the sanctity of nature which is approaching is the foundation of a new beginning, of a new history. Our motto from now on should be: we shall all work. Nothing could give us more encouragement than these wise words of the immortal North American poet Walt Whitman: "If you don't find me at once, don't be discouraged; if I am not there, look for me elsewhere. I am waiting for you. Somewhere I am waiting for you."
21.	All our peoples are convinced that since the State came into being as a legal concept propelled by the history of civilization up to the present time and since the beginnings of the concept of law, which in America goes back to the "Sunday before Christmas in 1511 when in Santo Domingo the Dominican Antonio de Montesinos delivered a sermon in a church with a cane roof', a revolutionary sermon which he himself called "a voice crying out in the wilderness" and which the immortal Dominican humanist Pedro Henriquez Urena later called "one of the great events of our spiritual history", these concepts have constituted the most astonishing invention which the mind of man could have created to ensure the survival of the human species despite all the destructive forces which very often have threatened to eradicate the little world we live in.
22.	The certainty that we gain from these facts which history and philosophy teach us should be for us and for all the peoples represented in this Organization the supreme factor which encourages us even more to become stronger, to recognize that, while it is true that very often some events have aroused inevitable and convenient criticism and others have been viewed as signs of a weakening in the attainment of our fundamental objectives, it is no less true that in every case the principles have become stronger.
23.	No one can deny that in this century of the atom the horror of war could lead to the destruction of the planet. Our Organization, far from remaining static -although some of its principles have been violated in circumstances which have led some to believe in a crisis of the law- has proved, as has been said, that: "Development of relations among States in the world of today could not be conceived of without a universal organization of the scope of the United Nations. If the United Nations did not exist, we would have to invent it."
24.	Because of changes in political thinking in a period in history in which our civilization is going through a transition which was already forecast by perhaps unexpected developments and which will change the face of the world, in past years we have expressed similar concepts in response to the quest for constructive solutions; among these we might mention the system of international security and defense.
25.	The fact that we are witnessing quick changes in ideas which require profound revisions in the systems of law among States, and accordingly in the Charter, has been recognized lately, with great vigor and decisiveness, in the Latin American region.
26.	Hence, the Organization of American States [OAS] in carrying out in-depth studies which have led to drafts for fundamental reforms of the constituent instrument, which will be submitted to the fifth General Assembly to be held in April 1975 and to be preceded by the Consultative Meeting of Ministers of Foreign Affairs, to be held in Quito next November. That must be the point of departure for the revitalization and reorganization of the OAS, so that it may continue to serve as an effective instrument for the aspirations to peace, development and integration of the peoples of our continent. This means that in this forum too we have felt the vigorous onslaught of changes in structure which, although they have been correct and effective for a long time, have now been powerfully affected by the new facts of the international procedures, thus confirming the postulate that principles are nothing more than an emanation of necessity .
27.	The Latin American region can be proud at this time that it is testing with useful results -at least so far- an effective instrument which inevitably will be called upon to be more general in international relations. I am referring to the new dialog.
28.	We would like to refer logically to the dialog that started in Bogota within the broadest framework of brotherhood and equality where, with great clarity and sincere frankness , the Ministers for Foreign Affairs of Latin America decided to hold talks with the Secretary of State of the United States of America, Mr. Henry Kissinger, so as to seek by joint agreement all Latin America united, together with the United States the solution of the most immediate problems of the countries south of the River Bravo. This new dialog was continued in Tlatelolco, in the beautiful capital of Mexico, and later in Washington.
29.	We can point with satisfaction to the spirit of Tlatelolco, as we have called this new dawn of a meeting of minds among Latin American countries, without claiming to lay down standards for other regions of the world, since other problems, such as those which affect other areas in Europe and Asia, may find in a similar policy legal, practical and honorable solutions such as permanent peace in the Middle East and a solution of the Cyprus case, to mention only two striking examples.
30.	With regard to the Third World, it is no bold statement to affirm that one of the causes which regrettably affect respect for human rights, without involving in it the blind crudity of political passions, is forceful measures and the great dissatisfactions aroused by the underdevelopment of peoples, and this is cruder and rougher when it reflects unemployment and poverty which bring about a confrontation between the scant resources available to satisfy these needs and the impossibility of making those resources sufficient.
31.	Thus we cannot fail to support, as we have supported in the past, in this General Assembly the need which cannot be postponed to give priority to the claims of the countries of the Third World. Even though it cannot be denied that progress has been made in that direction, we must frankly admit that in fact there exists no effective dynamic action for a frontal approach to the problem created by underdevelopment in more than 100 areas of the world in so far as the jurisdiction of the United Nations extends. We therefore advocate the application in this field of the postulate whereby the developed countries of the world have contracted a natural obligation to contribute so that the countries of the Third World may more speedily attain development.
32.	That is the policy drawn by the Charter of Algiers, where the matter was considered in its full, tragic consequences with the recognition, therefore, that it is an undeniable truth that the world of today gyrates around the economy, which is the axis which centralizes all constructive forces, on Which depend the inevitable and changing social developments of peoples, which are so personally linked to the economic developments* that there is not a single activity of social gathering or of man himself, individually, which does not depend on the economic tides which show the alternatives to our present civilization.
33.	With regard to international progress, on the other hand, there are perspectives within the present international situation which lead to the recognition that there is a substantial advance towards progressively normalizing situations which have been of concern to States and peoples and which have prevented agreements which would facilitate and reduce to a minimum the causes that bring about a departure from the line of conduct drawn for permanent peace by the United Nations, within its legal order for all peoples.
34.	It is encouraging to contemplate that some obstacles that had seemed to be insuperable have been removed from the road so as to bring about the essential reconciliation required by the concept of universality, which should govern an organization such as ours which already has welcomed more than 138 sovereign and independent States and will receive into the world family more States in compliance with the principles of the self-determination of peoples and the total decolonization of the world, an event in relation to which all peoples can legitimately consider themselves to be brothers.
35.	Because of the effectiveness which we attach to dialog, in an atmosphere of friendship and equality and constructive frankness, as a method which should be attempted more frequently in the new diplomacy, we have removed certain clouds which shadowed the prospect of a better understanding between the United States of America and the Soviet Union, as well as with the People's Republic of China.
36.	We do not believe that it is going too far to affirm that this has been the result of the fact that confrontation has been followed by a new and sound criterion of negotiation following the best course for men and nations, so that sooner or later all the rough edges which bar the way to international harmony may be made smooth.
37.	Concerning the Law of the Sea, two years ago our country had the privilege to be the host for the 1972 Specialized Conference of the Caribbean Countries on Problems of the Sea. As the result of the deliberations of that important gathering, which was attended by all the Ministers for Foreign Affairs of all the countries of Central America and the Caribbean, a new instrument was drafted, called the Declaration of Santo Domingo.7
38.	The agenda covered many important aspects on that subject, among which we considered the territorial sea and the exploitation and conservation of marine species, as well as the regime for the sea-bed, within our joint geographical circumscription, and we also dealt with concrete aspects of pollution as the merciless enemy of marine fertility.
39.	On that memorable occasion, the idea of the patrimonial sea was stated, the idea of exclusive exploitation not to extend more than 200 miles starting from the base lines.
40.	The results obtained were undeniably positive in effect, and they have had fruitful repercussions at the second session of the Third United Nations Conference on the Law of the Sea, held at Caracas in 1974, on the fascinating subject of the wealth of the sea and its subsoil as a promising way out for the problem raised by shortages of food and of overpopulation, the projections of which are alarming everywhere in the world.
41.	It was a fortunate coincidence that the Specialized Conference, held in Santo Domingo in 1954, on the territorial sea, the continental shelf and exploitation of the wealth of the sea and related matters, suggested as a conflictive contribution the concept of exploitation, which was an advance over the doctrinaire formulations regarding horizontally and vertically as modules within which the rights of the
coastal countries adopted in 1954 in the Geneva Conventions should be regulated.
42.	The Dominican Republic therefore has for decades been co-operating for the development and adoption of a new legal regime for the sea. It was with these convictions that we were present at Caracas, and while the Conference there did not arrive at a draft convention on this important subject, which involves the interests of all countries equally, it is no less true that it will make it possible to arrive at final formulations on the points on which no agreement was reached at Caracas, particularly in respect of the criterion of the Dominican Republic that major industrial installations on narrow straits must be the subject of negotiations so as to contribute to the prevention of any kind of pollution.
43.	Concerning new States, when we consider the perspective offered by the continuous growth of the United Nations, we must rejoice at the fact that the prophecy that we would arrive at the universality desired by its founders, made when it took its first steps in an uncertain world, has been fulfilled.
44.	We also recognize that this decision on the part of the new States to become Members of the Organization shortly after achieving independence is an unequivocal sign that the Organization is moving forward and that its instruments are effective for the attainment of its objectives, despite changes which occur internally in States and internationally.
45.	With these convictions, our delegation is pleased and honored to welcome Bangladesh, Guinea- Bissau and Grenada. We are certain that, as they were able to win independence, so they will be able to share the common responsibilities of all States Members of the United Nations.
46.	I turn now to Panama. It is of great benefit to America that, after the meetings of the Security Council held in the city of Panama, where all the Latin American countries supported the position of Panama in its claims for a revision of the Canal Treaty, and after the visit and the dialog with Mr. Henry Kissinger, negotiations have been started in a spirit of friendship, mutual equality and respect. This is a step forward towards the changes proclaimed in the last international meetings in the Latin American region.
47. America has started what we have called the new dialog, which we are taking advantage of only to implement, through a practical, coherent and harmonious system and in accordance with the most deeply felt needs, of Latin America, the plans and projects which we need to face the reality of our own situations.
48. To speak now of a policy for accelerated economic development: at this very hour the countries I of the world are meeting in the highest of the inter' national forums and come here loaded with beautiful illusions and with a series of beautiful formulas backed by arguments which are profoundly convincing but often difficult to translate into reality, and require that at this time we frankly and honestly put a stop to the uncontrolled outpouring of projects, plans and programs, many of which have failed to provide the expected results.
49.	We are going to make a sincere suggestion to the countries that are gathered here, particularly to the countries of Latin America. Basically we suggest that we should seek a mechanism or the mechanisms necessary for the true, ultimate development of our peoples.
50.	In these times much is said about the population explosion, which has given rise to great discussions and important meetings, such as the World Population Conference held at Bucharest from 19 to 30 August 1974. FAO met in Panama not long ago to speak about the need to increase agricultural production. In Yugoslavia, from 16 to 22 of this month, the second round-table was held on agro-industry. Much is said of the need to obtain investments for the principal industries and, above all, much is said about the energy crisis and about inflation as one of the problems which have absorbed all mankind in recent times.
51.	We cannot deny that the apparently disproportionate rise in prices brought about by the petroleum-producing countries lies at the root of the dis-concerting runaway inflation which shakes to its very foundations the culture of super-consumption and the relative prosperity maintained up to now. The drama of the situation is clear when we compare the prices of some commodities: a metric ton of corn in 1972 cost $51; in January 1974 it rose to $122. The price of wheat which, In large measure, is a world food staple, rose from $60 per metric ton in 1972 to $214 in January 1974. Rice, which is one of the products of highest consumption in the underdeveloped countries, rose alarmingly from $131 per metric ton in January 1972 to $538 in January of this year.
52.	The ominous consequences of this dramatic economic process have had the most catastrophic and desperate impact on the poorest countries, where hunger and malnutrition have killed millions and millions of human beings and will do vast harm to future generations, since the infant mortality rate of the poor countries attained its highest point during the year 1973, which surely history will baptize the year of malnutrition and human wretchedness.
53.	Despite these tacts, we realize that the process seems to be irreversible. That is why we are convinced, and we wish to make this known to this Assembly, that the means of solving our problems is the rational and intensive exploitation of our soil and at the same time the industrialization of its products, our goal being to attain maximum productivity.
54.	This policy will of necessity lead us to use the most modern agricultural tools and equipment and the most advanced technical methods in the administration of production, industrialization and marketing programs for agrarian products and, together with agrarian reform, would complement the integral development of Latin America.
55.	It is necessary to incorporate into our development plans the concept of agro-industry, which calls for industries to be established where; agriculture is being practiced, so as to bring to our agricultural peoples not only the possibility of taking part in enterprises which would ensure them a fixed income, social security, bonuses, old-age pensions, and so on, but also an opportunity to educate their children, to change their habits and to raise their standard of living, which bears no comparison with the standard of living of the urban workers, who enjoy high salaries and relative equality of opportunity.
56.	This policy is different from the policy of import substitution, which leads to an industry without a capacity for innovation and is always underdeveloped. It obliges economic integration to start with micro-economic units forming part of a harmonious scheme, until they can be molded into a single body able to generate the necessary energy to satisfy every need with the greatest possible social justice. It would furthermore be a rational method of halting the great migration of people from the rural areas to the urban centers, attracted by the illusion of a nonexistent industrial development.
57.	It has been said that an integrated agro-industry is a modern enterprise aiming to industrialize one of the most ancient and most important activities of mankind. Hence it is not new; it is the clear and objective definition of its goals that is new, as is also the certainty that it constitutes an effective and fundamental mechanism for a genuine solution to our problems.
58.	The world is today facing one of the gravest crises ever recorded in the history of mankind, and that is the disproportion between food production and world population growth. There are even large areas of the world where agricultural production has decreased substantially in the past years.
59.	The essential reason for this almost general deficit in agricultural production is. fundamentally based on the lack of a clear policy which would motivate man and lead him to work his soil in the social conditions required by the world today, such as the technology, the training and administration, the financing and marketing, so that the optimum yield
may be obtained from the soil.
60.	It is no accident that cane sugar was, has been and will continue to be one of the main substances of the economic process of the Dominican Republic, and that the manner in which it is sown, harvested and processed is industrial, with a high degree of technology -this is one of the spheres where man has been able to produce raw materials at the lowest prices. Cane sugar and its industrial processing constitute a powerful agro-industry in many of our countries, which allow for effective agricultural and industrial yields for the economies of our people.
61.	The man in the field must have in his hands the necessary means to extract the highest yields from nature. Nature, which is wise, has always had its own mechanisms, and since the very beginning of mankind there have always been, although not in the dramatic proportions of today, population growth and production deficit. And today all that we men have achieved has been to create some of the necessary elements for a precarious subsistence for the vast majority of our peoples.
62.	That is why we make an appeal from this inter-national forum so that all countries, and in particular the Latin American countries, may consider the adoption of this policy, since Latin America is the area of the greatest hope of the world. It is the area of the world which is least exploited, where the land has not yet been worked technically, where the man in the field constitutes 70 per cent of our population of 300 million inhabitants today, and it is the region that could become one of the most productive areas of the world.
63.	Regrettably, so far most economic policies in our area have been circumscribed to the mere subsistence of the individual. Few times and in few countries has any thought been given to or action taken of heroic proportions to face our ills.
64.	We are totally convinced of the effectiveness of the system of agrarian reform, because in our country, which has a territory of barely 48,070 square kilometers, in the last eight years, under the administration of the constitutional government of Mr. Joaquin Balaguer, thousands and thousands of families have achieved a substantial increase in their agricultural production. But if we were to create the concept of the manager of the field and make of it a reality, "a manager and man from the city in the field", possibly the social mutation that would occur in our countries would have highly positive repercussions for future generations, because if the man of the city were to go to the field and set himself up with a large enterprise, in a constitutionally legal manner, as was done in the Dominican Republic, the land would become the property of the one who cultivated it, with laws for minimum salary, social security benefits and other kinds of benefits for workers in the field, like the treatment accorded workers in the city; then migrations towards urban centers would be reduced and small countries, such as mine, for example, could relatively easily become societies where all the men who work in the field, would have electricity, television sets, refrigerators and all the advances of modern times, together with fresh air and the beauty of nature.
65.	Obviously the State must provide these managers with the necessary resources, such as the required infrastructure, so that the execution of these projects follows standards of productivity, with a minimum of expenditures, as incentives for the development of managerial skills of this kind.
66.	It is also vital for international institutions such as the World Bank and the Inter-American Development Bank to intensify their actions so that this type of undertaking may serve the purposes sought.
67.	Two decades ago the world had an eminently political criterion. Today the criterion is eminently economic. The most obvious proof is how world policy has changed because of the surprising rise in oil prices and the under development of such countries as Brazil and Venezuela, which have now attained some of the highest production levels and some of the highest standards of living ever recorded in their history by those great and powerful South American nations.
68.	Most of the countries of Latin America have suffered a great ill, and there is no more important forum than the General Assembly of the United Nations for us to carry out our own self-criticism. And this great ill is the legendary tendency to live by asking for help from the powerful, at a risk of undermining the self-determination of our people, to find ways for the powerful to help us, while we maintain an attitude almost of indifference, and not just of collective irresponsibility, expecting others to do things for us, instead of facing our problems with our own intelligence, our own resources and our own means.
69.	The world of today -and absolutely no one disputes this-is made up of a series of independent States with interdependent economies. It is now clear that all the key economic factors must be assessed, both in relation to their national repercussions as well as their international repercussions. It is only in our times that the world leaders seem to have become fully aware of the importance of what has been called economic interdependence. As an expert on economics at Harvard University, Professor Raymond Bermond, said: "Suddenly sovereign States feel naked. Concepts of national sovereignty and a national economic potential seem to be curiously lacking in meaning."
70.	We wish to emphasize that perhaps the most curious aspect of this new development of interdependence is that the reactions that have been aroused have followed no foreseeable standard. Few developed or developing countries seem to know how to deal with this. Some consider this as coercion and others consider it as an opportunity. But there is complete agreement only in assuring that interdependence is a fact and that it would seem that in certain circumstances it may represent an unprecedented opportunity for development and prosperity.
71.	However, we cannot ignore the fact that, unless we achieve genuine and integral development in our peoples, interdependence will come to an end, and we shall go back to the humiliating and anachronistic dependence which violates the most elementary 'principles of the integrity of our State.
72.	To strengthen this thesis and so that we may be conscious of the fact that all that we have stated here is absolutely feasible, we need do no more than read articles 29, 30 and part of 31 of the Charter of the Organization of American States, as amended by the Protocol of Buenos Aires, of 27 February 1967,3 which state the following:
"Article 29. The Member States, inspired by the principles of inter-American solidarity and co-operation, pledge themselves to a united effort to ensure social justice in the Hemisphere and dynamic and balanced economic development for their peoples, as conditions essential -to peace and security.
"Article 30. The Member States pledge them-selves to mobilize their own national human and material resources through suitable programs, and recognize the importance of operating within an efficient domestic structure, as fundamental conditions for their economic and social progress and for assuring effective inter-American co-operation.
"Article 31. To accelerate their economic and social development, in accordance with their own methods and procedures and within the framework of the democratic principles and the institutions of the inter-American system, the Member
States agree to dedicate every effort to achieve the following basic goals:
"(a) Substantial and self-sustained increase in the per capita national product;
"(b) Equitable distribution of national income;
"(c) Adequate and equitable systems of taxation;
"(d) Modernization of rural life and reforms leading to equitable and efficient land- tenure systems, increased agricultural productivity, expanded use of undeveloped land, diversification of production; and improved processing and marketing systems for agricultural products; and the strengthening and expansion of facilities to attain these ends;
"(e) Accelerated and diversified industrialization, especially of capital and intermediate goods;
"(f) Stability in the domestic price levels, compatible with sustained economic development and the attainment of social justice;
"(g) Fair wages, employment opportunities, and acceptable working conditions for all;
73.	We are aware that the analysis that we have thought agro-industry deserves does not require so much attention by the countries which, benefiting from the wealth of the subsoil, have been able to make up for some of the poverty with other structures where an extraction industry mobilizes large amounts of capital and thereby have obtained an accelerated course towards development and self-sufficiency.
74.	If we, the peoples of America, are to achieve and bring to a happy conclusion and concrete reality the programs for agricultural development and industrialization, we shall all of us see our efforts crowned with glory and the efforts of those illustrious statesmen who, with their brave deeds and their glories and the courage of their peoples and the firmness with which they have brandished their swords, gave us our freedom and thereby the right to go on promising and attaining the establishment of a just society where slavery will never exist, nor servility nor dependence.
75.	On behalf of my delegation, permit me to pay a tribute to peace, which is the supreme objective of the United Nations, on the MQittient of whose principles the destiny of mankind depends more than ever today. Peace is all the more hidden when we most seek it. It most hides when it is best loved. It is most confused when it is nearest. It is most sacred When it is distant. It is most radiant when it is denied.
76.	The great geniuses of political thinking of antiquity and of modern times have tried to define peace within its philosophical vastness. Let me here, however, simply state the theological thinking of St. Augustine, who said:
"The peace of men is orderly concord; peace at 
home is agreed uniformity among those in authority and those who obey and live in it; peace in the city is the orderly concord of citizens and neighbors in ruling and obeying; peace in all things is tranquility in order, and order is nothing more than a disposition of equal and unequal things, which gives to each its proper place."
